


EXHIBIT 10.1


AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT
THIS AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT, dated as of October 17,
2013 (this “Amendment”), is made by and among CYPRESS SEMICONDUCTOR CORPORATION,
a Delaware corporation (the “Borrower”), the Lenders party hereto and MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”), for the Lenders.
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantors, the Lenders, the Administrative Agent,
Morgan Stanley Senior Funding, Inc., as Collateral Agent, the other agents party
thereto and Morgan Stanley Bank, N.A., as Issuing Lender, have heretofore
entered into that certain Credit and Guaranty Agreement, dated as of June 26,
2012 (the “Existing Credit Agreement”, and as amended by this Amendment and as
the same may be further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has delivered to the Administrative Agent a notice to
reduce the Revolving Commitments to $300,000,000 and in connection therewith has
requested that the Existing Credit Agreement be amended to amend certain
financial covenants;
WHEREAS, the Requisite Lenders are willing, on the terms and subject to the
conditions set forth below, to consent to such amendments of the Existing Credit
Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower, the Requisite Lenders and the Administrative
Agent hereby agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1    Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural forms thereof):
“Amendment” is defined in the preamble.
“First Amendment Effective Date” is defined in Article III.

Cypress – Amendment No. 1



--------------------------------------------------------------------------------

    

SECTION 1.2    Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.
ARTICLE II    

AMENDMENTS TO EXISTING CREDIT AGREEMENT; ACKNOWLEDGEMENT
SECTION 2.1    Amendments. Subject to the satisfaction (or waiver) of the
conditions set forth in Article III, the Existing Credit Agreement is hereby
amended as of the date of this Amendment in accordance with this Section 2.1.
SECTION 2.1.1.    Amendments to Section 1.
(a) Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following definitions set forth below:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.”
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.”
“First Amendment” means Amendment No. 1 to Credit and Guaranty Agreement, dated
as of October 17, 2013, by and among, the Borrower, the Lenders party thereto
and the Administrative Agent.”
“First Amendment Effective Date” has the meaning given to such term in the First
Amendment.”
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under (and as defined in) the Commodity Exchange Act or
any regulations promulgated thereunder and can cause another person to qualify
as an “eligible contract participant” at such time by

Cypress – Amendment No. 1
9



--------------------------------------------------------------------------------

    

entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.”
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.”
(b) Section 1.01 of the Existing Credit Agreement is hereby further amended by
deleting the definitions of “Obligations” and “Revolving Commitment” set forth
therein and replacing them with the following definitions set forth below:
“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Arranger, Lenders or any of them and Lender Counterparties or Treasury
Services Providers, under any Credit Document, Secured Hedge Agreement or
Secured Treasury Services Agreement, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Secured Hedge Agreements, fees, expenses,
indemnification, overdrafts and related liabilities under Secured Treasury
Services Agreements, or otherwise; provided that for purposes of Section 8.01
and Section 2.1 of the Pledge and Security Agreement, “Obligations” shall
exclude all Excluded Swap Obligations.”
“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A, in the applicable Assignment Agreement or in
a Joinder Agreement, as applicable, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the
Revolving Commitments as of the First Amendment Effective Date is $300,000,000.”
SECTION 2.1.2.    Amendments to Section 7.01. Section 7.01 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
Fixed Charge Coverage Ratio. Borrower shall not permit the Fixed Charge Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending September 29, 2013, to be less than 1.00:1.00.
SECTION 2.1.3.    Amendments to Section 7.02. Section 7.02 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Cypress – Amendment No. 1
9



--------------------------------------------------------------------------------

    

Total Leverage Ratio. Borrower shall not permit the Total Leverage Ratio as of
the last day of any Fiscal Quarter set forth below to exceed the ratio set forth
below opposite such Fiscal Quarter:
Fiscal Quarter
Leverage Ratio
Third Fiscal Quarter 2013
4.25 to 1.00
Fourth Fiscal Quarter 2013
4.25 to 1.00
First Fiscal Quarter 2014
4.25 to 1.00
Second Fiscal Quarter 2014
4.25 to 1.00
Third Fiscal Quarter 2014
4.25 to 1.00
Fourth Fiscal Quarter 2014
4.25 to 1.00
First Fiscal Quarter 2015
3.50 to 1.00
Second Fiscal Quarter 2015
3.50 to 1.00
Third Fiscal Quarter 2015
3.50 to 1.00
Fourth Fiscal Quarter 2015
3.50 to 1.00
First Fiscal Quarter 2016
3.50 to 1.00
Second Fiscal Quarter 2016
3.50 to 1.00
Third Fiscal Quarter 2016
3.50 to 1.00
Fourth Fiscal Quarter 2016
3.50 to 1.00
First Fiscal Quarter 2017 and thereafter
3.00 to 1.00

SECTION 2.1.4.    Amendments to Section 7.03. Section 7.03 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
Secured Leverage Ratio. Borrower shall not permit the Secured Leverage Ratio as
of (i) the last day of any Fiscal Quarter, beginning with the Fiscal Quarter
ending September 29, 2013 through and including the Fourth Fiscal Quarter of
2016, to exceed 2.50:1.00 and (ii) the last day of any Fiscal Quarter
thereafter, to exceed 2.25 to 1.00.
SECTION 2.1.5.    Amendments to Section 7.04. Section 7.04 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
Minimum Liquidity. Borrower shall not permit the sum of (i) the aggregate amount
of unrestricted Cash and Cash Equivalents held by Borrower and its Restricted
Subsidiaries plus (ii) the Revolving Commitments less the Total Utilization of
Revolving Commitments, to be less than $100,000,000 at any time.
SECTION 2.1.6.    Amendment to Article 8. Article 8 of the Existing Credit
Agreement is hereby amended by inserting the following new Section 8.12 at the
end thereof:
Section 8.12. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 8.12 for the maximum

Cypress – Amendment No. 1
9



--------------------------------------------------------------------------------

    

amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.12, or otherwise under this Guaranty, as it
relates to such other Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 8.12 shall
remain in full force and effect until a discharge of the Guaranteed Obligations
in accordance with this Guaranty. Each Qualified ECP Guarantor intends that this
Section 8.12 constitutes, and this Section 8.12 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
SECTION 2.1.7.    Appendix A of the Existing Credit Agreement is hereby amended
and restated in its entirety with Appendix A hereto.
SECTION 2.1.8.    Schedule 4.12 of the Disclosure Letter is hereby amended and
restated in its entirety with Schedule 4.12 attached to the certificate
delivered pursuant to Section 3.2 of the First Amendment.
ARTICLE III    

CONDITIONS TO EFFECTIVENESS
The amendments contained in Section 2.1 shall be effective on the date the
Administrative Agent has confirmed the satisfaction or waiver of each of the
conditions contained in this Article III (the “First Amendment Effective Date”).
SECTION 3.1    Execution of Counterparts. The Administrative Agent shall have
received counterparts of (a) this Amendment duly executed and delivered by (i)
the Borrower, (ii) the Administrative Agent and (iii) the Requisite Lenders and
(b) the Consent and Confirmation attached hereto duly executed and delivered by
each of the Borrower and the Guarantors.
SECTION 3.2    First Amendment Effective Date Certificate. The Administrative
Agent shall have received a certificate, dated as of the First Amendment
Effective Date and duly executed and delivered by an Authorized Officer of the
Borrower, certifying that all of the conditions to effectiveness set forth in
this Article III have been satisfied.
SECTION 3.3    Representations and Warranties. As of the First Amendment
Effective Date, both before and after giving effect to the First Amendment, each
of the representations and warranties made by the Borrower in Article IV that
are qualified by materiality shall be true and correct and the representations
and warranties that are not so qualified shall be true and correct in all
material respects.
SECTION 3.4    No Default. No Default or Event of Default shall have occurred
and be continuing on the First Amendment Effective Date, both before or after
giving effect to the transactions contemplated by this Amendment.

Cypress – Amendment No. 1
9



--------------------------------------------------------------------------------

    

SECTION 3.5    Fees and Expenses. The Administrative Agent shall have received
all fees and expenses due and payable pursuant to Section 5.3 (to the extent
then invoiced) and pursuant to the Credit Agreement (including all previously
invoiced fees and expenses).
SECTION 3.6    Notice of Commitment Reduction. The Administrative Agent shall
have received the Borrower’s notice to reduce the Revolving Commitment to
$300,000,000 pursuant to Section 2.13(b) of the Credit Agreement. The First
Amendment Effective Date shall occur no sooner than three Business Days after
the Administrative Agent’s receipt of such notice.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES; ETC.
SECTION 4.1    Representations and Warranties. In order to induce the Requisite
Lenders and the Administrative Agent to enter into this Amendment, the Borrower
hereby represents and warrants as of the First Amendment Effective Date, both
before and after giving effect to the First Amendment, as follows:
(a)    the representations and warranties set forth in Article 4 of the Credit
Agreement and in each other Credit Document that are qualified by materiality
shall be true and correct and the representations and warranties that are not so
qualified shall be true and correct in all material respects (except to the
extent made as of a specific date, in which case such representations and
warranties that are qualified by materiality shall be true and correct on and as
of such specific date and the representations and warranties that are not so
qualified shall be true and correct in all material respects on and as of such
specific date);
(b)    no Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the transactions contemplated by this
Amendment;
(c)    this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except to the extent the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and
(d)    the execution, delivery and performance by the Borrower of this
Amendment, the extensions of credit requested hereby and the use of proceeds
thereof will not (a) violate its Organizational Documents, (b) violate any
Governmental Approval or any Contractual Obligation applicable to it and (c)
result in, or require, the creation or imposition of any Lien on any of its
respective properties or revenues pursuant to its Organizational Documents, any
law, rule, regulation or any such Contractual Obligation (other than the Liens
created by the

Cypress – Amendment No. 1
9



--------------------------------------------------------------------------------

    

Collateral Documents and the Permitted Liens), except for any violation set
forth in clause (b) or (c) which could not reasonably be expected to have a
Material Adverse Effect.
SECTION 4.2    Non-Impairment, etc. After giving effect to this Amendment,
neither the modification of the Existing Credit Agreement or any other Credit
Document effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment or any other Credit Document
impairs the validity, effectiveness or priority of the Liens granted pursuant to
the Collateral Documents (as in effect immediately prior to the First Amendment
Effective Date, the “Existing Collateral Documents”), and such Liens continue
unimpaired with the same priority to secure repayment of all Obligations,
whether heretofore or hereafter incurred. Neither the modification of the
Existing Credit Agreement nor the execution, delivery, performance or
effectiveness of this Amendment requires that any new filings be made or other
action taken to perfect or to maintain the perfection of such Liens. Under the
foregoing circumstances, the position of the Lenders with respect to such Liens,
the Collateral (as defined in the Existing Collateral Documents) in which a
security interest was granted pursuant to the Existing Collateral Documents, and
the ability of the Collateral Agent to realize upon such Liens pursuant to the
terms of the Collateral Documents have not been adversely affected in any
material respect by the modification of the Existing Credit Agreement effected
pursuant to this Amendment or by the execution, delivery, performance or
effectiveness of this Amendment.
SECTION 4.3    Reaffirmation of Obligations. The Borrower hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and Credit Documents effective as of the First Amendment Effective
Date and as amended hereby. The Borrower hereby reaffirms its obligations
(including the Obligations) under each Credit Document to which it is a party.
ARTICLE V    

MISCELLANEOUS
SECTION 5.1    Full Force and Effect; Amendment. Except as expressly provided
herein, all of the representations, warranties, terms, covenants, conditions and
other provisions of the Credit Agreement and the other Credit Documents shall
remain in full force and effect in accordance with their respective terms and
are in all respects hereby ratified and confirmed. The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended hereby and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Credit
Agreement, any other Credit Document referred to therein or herein or of any
transaction or further or future action on the part of the Borrower or any other
Guarantor which would require the consent of any of the Lenders under the Credit
Agreement or any of the other Credit Documents.
SECTION 5.2    Credit Document Pursuant to Credit Agreement. This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall be
construed, administered and applied in accordance with all of the terms and
provisions of the Credit Agreement, including, without limitation, the
provisions relating to forum selection, consent to

Cypress – Amendment No. 1
9



--------------------------------------------------------------------------------

    

jurisdiction and waiver of jury trial included in Sections 11.14, 11.15 and
11.16 of the Credit Agreement, which provisions are hereby acknowledged and
confirmed by each of the parties hereto.
SECTION 5.3    Fees and Expenses. The Borrower shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment,
including the reasonable fees and disbursements of Skadden, Arps, Slate, Meagher
& Flom LLP, as counsel for the Administrative Agent.
SECTION 5.4    Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.
SECTION 5.5    Execution in Counterparts. This Amendment may be executed by the
parties hereto in counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
SECTION 5.6    Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Amendment.
SECTION 5.7    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.
SECTION 5.8    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
SECTION 5.9    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
CYPRESS SEMICONDUCTOR CORPORATION, as Borrower
By     /s/ Neil H. Weiss    
    Name: Neil H. Weiss
    Title: Senior Vice President & Treasurer
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
By     /s/ Reagan C. Philipp    
    Name: Reagan Philipp
    Title: Authorized Signatory




SIGNATURE PAGE TO THE FIRST AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AND GUARANTY AGREEMENT, DATED AS OF JUNE 26, 2012, AMONG CYPRESS
SEMICONDUCTOR CORPORATION, A DELAWARE CORPORATION, AS THE BORROWER, THE
GUARANTORS, THE LENDERS, THE ADMINISTRATIVE AGENT, MORGAN STANLEY SENIOR
FUNDING, INC., AS COLLATERAL AGENT, THE OTHER AGENTS PARTY THERETO AND MORGAN
STANLEY BANK, N.A., AS ISSUING LENDER.


Morgan Stanley Bank, N.A.
    
By: /s/ Scott Jensen             
Name: Scott Jensen
Title: Authorized Signatory


SIGNATURE PAGE TO THE FIRST AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AND GUARANTY AGREEMENT, DATED AS OF JUNE 26, 2012, AMONG CYPRESS
SEMICONDUCTOR CORPORATION, A DELAWARE CORPORATION, AS THE BORROWER, THE
GUARANTORS, THE LENDERS, THE ADMINISTRATIVE AGENT, MORGAN STANLEY SENIOR
FUNDING, INC., AS COLLATERAL AGENT, THE OTHER AGENTS PARTY THERETO AND MORGAN
STANLEY BANK, N.A., AS ISSUING LENDER.


NAME OF INSTITUTION:
 


Bank of America, N.A.            
    
By: /s/ Jeannette Lu        
Name: Jeannette Lu
Title: Vice President


SIGNATURE PAGE TO THE FIRST AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AND GUARANTY AGREEMENT, DATED AS OF JUNE 26, 2012, AMONG CYPRESS
SEMICONDUCTOR CORPORATION, A DELAWARE CORPORATION, AS THE BORROWER, THE
GUARANTORS, THE LENDERS, THE ADMINISTRATIVE AGENT, MORGAN STANLEY SENIOR
FUNDING, INC., AS COLLATERAL AGENT, THE OTHER AGENTS PARTY THERETO AND MORGAN
STANLEY BANK, N.A., AS ISSUING LENDER.


NAME OF INSTITUTION:
 


JPMorgan Chase Bank, N.A.             
    
By: /s/ Caitlin Stewart        
Name: Caitlin Stewart
Title: Vice President


If second signature required:


By:             
Name:
Title:
SIGNATURE PAGE TO THE FIRST AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AND GUARANTY AGREEMENT, DATED AS OF JUNE 26, 2012, AMONG CYPRESS
SEMICONDUCTOR CORPORATION, A DELAWARE CORPORATION, AS THE BORROWER, THE
GUARANTORS, THE LENDERS, THE ADMINISTRATIVE AGENT, MORGAN STANLEY SENIOR
FUNDING, INC., AS COLLATERAL AGENT, THE OTHER AGENTS PARTY THERETO AND MORGAN
STANLEY BANK, N.A., AS ISSUING LENDER.


NAME OF INSTITUTION:
 


ROYAL BANK OF CANADA        
    
By: /s/ Kamran Khan        
Name: Kamran Khan
Title: Authorized Signatory


If second signature required:


By:             
Name:
Title:


SIGNATURE PAGE TO THE FIRST AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AND GUARANTY AGREEMENT, DATED AS OF JUNE 26, 2012, AMONG CYPRESS
SEMICONDUCTOR CORPORATION, A DELAWARE CORPORATION, AS THE BORROWER, THE
GUARANTORS, THE LENDERS, THE ADMINISTRATIVE AGENT, MORGAN STANLEY SENIOR
FUNDING, INC., AS COLLATERAL AGENT, THE OTHER AGENTS PARTY THERETO AND MORGAN
STANLEY BANK, N.A., AS ISSUING LENDER.


NAME OF INSTITUTION:
 


Union Bank, N. A.                
    
By: /s/ Annabella Guo        
Name: Annabella Guo
Title: Vice President


If second signature required:


By:             
Name:
Title:


SIGNATURE PAGE TO THE FIRST AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AND GUARANTY AGREEMENT, DATED AS OF JUNE 26, 2012, AMONG CYPRESS
SEMICONDUCTOR CORPORATION, A DELAWARE CORPORATION, AS THE BORROWER, THE
GUARANTORS, THE LENDERS, THE ADMINISTRATIVE AGENT, MORGAN STANLEY SENIOR
FUNDING, INC., AS COLLATERAL AGENT, THE OTHER AGENTS PARTY THERETO AND MORGAN
STANLEY BANK, N.A., AS ISSUING LENDER.


NAME OF INSTITUTION:
 


Barclays Bank PLC                 
    
By: /s/ Gregory Fishbein        
Name: Gregory Fishbein
Title: Assistant Vice President


SIGNATURE PAGE TO THE FIRST AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AND GUARANTY AGREEMENT, DATED AS OF JUNE 26, 2012, AMONG CYPRESS
SEMICONDUCTOR CORPORATION, A DELAWARE CORPORATION, AS THE BORROWER, THE
GUARANTORS, THE LENDERS, THE ADMINISTRATIVE AGENT, MORGAN STANLEY SENIOR
FUNDING, INC., AS COLLATERAL AGENT, THE OTHER AGENTS PARTY THERETO AND MORGAN
STANLEY BANK, N.A., AS ISSUING LENDER.


Credit Suisse AG, Cayman Islands Branch
    
By: /s/ Alain Daoust        
Name: Alain Daoust
Title: Authorized Signatory




By: /s/ Patrick Freytag        
Name: Patrick Freytag
Title: Authorized Signatory
SIGNATURE PAGE TO THE FIRST AMENDMENT AS OF THE DATE FIRST SET FORTH ABOVE, TO
THE CREDIT AND GUARANTY AGREEMENT, DATED AS OF JUNE 26, 2012, AMONG CYPRESS
SEMICONDUCTOR CORPORATION, A DELAWARE CORPORATION, AS THE BORROWER, THE
GUARANTORS, THE LENDERS, THE ADMINISTRATIVE AGENT, MORGAN STANLEY SENIOR
FUNDING, INC., AS COLLATERAL AGENT, THE OTHER AGENTS PARTY THERETO AND MORGAN
STANLEY BANK, N.A., AS ISSUING LENDER.


NAME OF INSTITUTION:
 


HSBC Bank USA, National Association     
    
By: /s/ Mark Gibbs            
Name: Mark Gibbs
Title: Vice President


If second signature required:


By:             
Name:
Title:






APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT




Revolving Commitments


Lender
Revolving Commitment
Pro Rata Share
Morgan Stanley Bank, N.A.
$34,883,720.93
11.628%
Bank of America N.A.
$34,883,720.93
11.628%
JPMorgan Chase Bank, N.A.
$34,883,720.93
11.628%
Royal Bank of Canada
$34,883,720.93
11.628%
Silicon Valley Bank
$34,883,720.93
11.628%
UBS Loan Finance LLC
$34,883,720.93
11.628%
Union Bank N.A.
$34,883,720.93
11.628%
Barclays Bank PLC
$13,953,488.37
4.651%
Credit Suisse AG, Cayman Islands Branch
$13,953,488.37
4.651%
HSBC Bank USA, National Association
$13,953,488.37
4.651%
Bank of the West
$6,976,744.19
2.326%
BNP Paribas
$6,976,744.19
2.326%
 
 
 
Total
$300,000,000
100%













CONSENT AND CONFIRMATION
Dated as of October 17, 2013
Each of the undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of such
Amendment, each Credit Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after effectiveness of such Amendment, each
reference in the Credit Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by such Amendment, (b) confirms and agrees that the pledge
and security interest in the Collateral granted by it pursuant to the Collateral
Documents to which it is a party shall continue in full force and effect, and
(c) acknowledges and agrees that such pledge and security interest in the
Collateral granted by it pursuant to such Collateral Documents shall continue to
secure the Obligations purported to be secured thereby, as amended or otherwise
affected hereby.
THIS CONSENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. This Consent and Confirmation may be
executed by one or more of the parties to this Consent and Confirmation on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Consent and
Confirmation may be delivered by facsimile transmission or electronic mail of
the relevant signature pages hereof.
[SIGNATURE PAGES TO FOLLOW]


IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Confirmation to be duly executed and delivered as of the date first above
written.
CYPRESS SEMICONDUCTOR
CORPORATION, as Borrower


        
By: /s/ Neil H. Weiss                
Name: Neil H. Weiss
Title: Senior Vice President & Treasurer
CYPRESS SEMICONDUCTOR
(MINNESOTA) INC., as Guarantor


        
By: /s/ Neil W. Weiss                
Name: Neil H. Weiss
Title: Vice President & Treasurer
CYPRESS SEMICONDUCTOR
(ROUNDROCK) INC., as Guarantor


        
By: /s/ Brad W. Buss                
Name: Brad W. Buss
Title: Chief Financial Officer
CYPRESS SEMICONDUCTOR
(TEXAS) INC., as Guarantor


        
By: /s/ Neil H. Weiss                
Name: Neil H. Weiss
Title: Vice President & Treasurer



Cypress – Amendment No. 1
9

